Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 9 allowed.
The following is an examiner’s statement of reasons for allowance: The amended limitation requiring wherein an amount of air utilized to dilute the unburned anode-off gas and an amount of air utilized to cool the fuel cell are separately controllable is not taught by the prior art. 
In summary of the previous rejection of claim 1, the primary reference Ushiyama teaches a fuel cell housing wherein an air feeder supplies air to the case wherein it cools a power converter, and then exits through an air discharge path. Shang is relied upon to teach the use of the discharged air fed through the case to be used to dilute the anode off-gas, and Kaneko is relied upon to teach a fuel cell system wherein a diluted anode off-gas is exhausted without being combusted. The deficiency of the cited art being that the references containing a housing wherein a fuel cell, converter, and an air feeder are housed within (Shang and Ushiyama) do not further teach a separately controllable air being utilized to cool the fuel cell. Both the cited references teach a single air pathway through the case the rate of which being controlled by an air feeder (fan). 
The closest art to teach this missing limitation is Yamamoto, US20120295173A1 wherein an electric converter (25) is separated from the fuel cell (7), and the two separated compartments have their own air inlets (22)(22) [fig. 4]. However, the rate of air supplied to both sides is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724